The Court.

—This is a case of trespass for damages in cutting a road through plff’s. land. The defence is a justification by an order of court authorizing the road to be laid out. The defts. must show that the road is laid out according to the order, to make out their justification. As a mere execution of a warrant to lay down pretensions this plot is not evidence. But the witness may be asked if he has run the land; if the road as opened corresponds with the order; in what respects it varies; and he may use this plot to refresh his memory.
Verdict for the plaintiff $525 00»